Citation Nr: 1623805	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  08-06 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for drug addiction including as secondary to service-connected disability.

2.  Entitlement to service connection for a chronic sinus disability.

3.  Entitlement to service connection for an acquired psychiatric disability to include posttraumatic stress disorder (PTSD), anxiety disorder, and alcoholism including as secondary to service-connected disability.

4.  Entitlement to service connection for a chronic liver disability.

5.  Entitlement to service connection for kidney stones.

6.  Entitlement to service connection for a chronic prostate disability.

7.  Entitlement to service connection for a chronic bladder disability.

8.  Entitlement to service connection for chronic inguinal strain.

9.  Entitlement to service connection for a chronic adrenal gland disability.

10.  Entitlement to service connection for chronic bilateral foot edema.

11.  Entitlement to service connection for a right scrotal mass.

12.  Entitlement to service connection for a chronic methicillin-resistant staphylococcus aureus (MRSA) infection.

13.  Whether to remove the Veteran's spouse as a dependent from May 1, 2007 to November 1, 2010, for pension benefit purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his mother, R.M.


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from August 1981 to August 1985 and active duty for training (ACDUTRA) from August 2003 to October 2003, with additional reserve and National Guard service.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in February 2015.  This matter was originally on appeal from rating decisions dated in February 2007 and March 2009 from the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas and from a January 2010 determination of the Pension Management Center in St. Paul, Minnesota.

In September 2014, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for drug addiction, an acquired psychiatric disability, a liver disability, inguinal strain, an adrenal gland disability, a bilateral foot disorder and a right scrotal mass are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A chronic sinus disability, to include sinusitis or rhinitis, was not manifested during active service and is not shown to be related to active service, to include any period of ACDUTRA.

2.  Kidney stones were not manifested during active service and are not shown to be related to active service, to include any period of ACDUTRA.  Kidney stones were also not manifested within a year of separation from active service.

3.  A chronic prostate disability, to include benign prostatic hypertrophy (BPH), was not manifested during active service and is not shown to be related to active service, to include any period of ACDUTRA.

4.  A chronic bladder disability, to include bladder trabeculation, was not manifested during active service and is not shown to be related to active service, to include any period of ACDUTRA.

5.  The Veteran does not have a chronic MRSA infection which was manifested during active service or shown to be related to active service, to include any period of ACDUTRA.

6.  In April 2007, the Veteran informed VA that he was married but not living with his spouse as they were separated.  

7.  In March 2009, the Veteran was awarded non-service connected pension benefits effective May 1, 2007 with no additional benefits for a dependent spouse.  

8.  In March 2009, the Veteran informed VA that he was submitting his marriage certificate in regard to his nonservice-connected pension claim and indicated that he and his wife were still married.  

9.  In October 2009, the Veteran inquired as to his dependency claim, noting that he had submitted a marriage certificate.

10.  In January 2010, the Veteran reported that he and his wife were separated only because of his hospitalization; his wife was added to his pension benefits in January 2010.

11.  As a result of her income, VA determined that the Veteran was overpaid and informed him in January 2010 that he owed VA $12, 980.00.  

12.  The Veteran disputed the addition of his wife as a dependent; he indicated that they last saw each other on October 5, 2010, and that the relationship was estranged as of that date; she was removed from the Veteran's award effective November 1, 2010.  

13.  The Veteran's nonservice-connected pension benefits were severed effective July 31, 2015 as the Veteran did not serve in active military for ninety days or more during a period of war, and as such, is not entitled to nonservice-connected pension benefits.  


CONCLUSIONS OF LAW

1.  A chronic sinus disability, to include sinusitis or rhinitis, was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  Kidney stones were not incurred in or aggravated by active duty service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3.  A chronic prostate disability, to include BPH, was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

4.  A chronic bladder disability, to include bladder trabeculation, was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

5.  A chronic MRSA infection was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

6.  Removal of the Veteran's spouse as a dependent from May 1, 2007 to November 1, 2010, for pension benefit purposes is denied.  38 U.S.C.A. §§ 1521, 1541 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.60, 3.314(b) (2015). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Pursuant to the Board's February 2015 Remand, the RO obtained outstanding medical records and SSA disability records, scheduled the Veteran for VA examinations to determine the etiology of his claimed disabilities on appeal, associated documents with the file pertaining to the discontinuance of entitlement for nonservice-connected pension, requested that the Veteran submit any documentary evidence as to his alleged estrangement from L. for the period from May 1, 2007 to November 1, 2010, readjudicated the Veteran's claim, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's February 2015 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in March 2005, August 2005 and August 2006 of the information and evidence needed to substantiate and complete a claim for service connection, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 


Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury pursuant to 38 C.F.R. § 3.310(a).  

As noted above, the Veteran had periods of duty in the Army, the Army Reserve, and the Army National Guard.  Service connection may be granted for disability resulting from disease or injury incurred during active duty for training (ACDUTRA), or injuries suffered during inactive duty training (INACDUTRA) to include when a cardiac arrest or a cerebrovascular accident occurs during such training.  See 38 U.S.C.A. §§ 101(24), 106.

Reserve and National Guard service generally means ACDUTRA and INACDUTRA. ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505. 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Basically, this refers to the two weeks of annual training that each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training.  INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505. 38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year.  These drills are deemed to be part-time training.

In essence, the Veteran asserts that his disabilities were incurred during a period of active duty or ACUTRA.  Thus, in order for service connection to be established on a direct basis for one of the Veteran's claimed conditions, it must result from disease or injury incurred or aggravated during a period of active duty or ACDUTRA.   

The record indicates that the Veteran enlisted in the U.S. Army Reserve Delayed Entry Program on July 21, 1980 for six years.  He enlisted in the Regular Army on August 18, 1981 and remained on active duty until August 17, 1985.  The Veteran enlisted in the Texas Army National Guard on January 31, 1986 and remained until May 30, 1991.  Army National Guard Retirement Points History Statement indicates that from January 31, 1986 until May 30, 1991, he had 15 active duty points per year from July 21, 1986 to March 31, 1987, from July 21, 1988 to July 20, 1989, and from July 21, 1989 to July 20, 1990.  Army Reserve Chronological Statement of Retire Points indicates that until April 2003, the Veteran had no active duty points per year.  On April 18, 2003, the Veteran enlisted in the U.S. Army Reserve and was discharged on September 22, 2004 and reenlisted on October 21, 2004 and was discharged on September 15, 2006.  Reserve records indicate that the Veteran had ACDUTRA from August 1, 2003 to October 22, 2003.  He also had 14 days of ACDUTRA between March 2002 and March 2003 and 9 days of ACDUTRA between March 2004 and March 2005.

Thus, the dates for consideration are August 18, 1981 to August 17, 1985 (Army); 15 days between July 21, 1986 and March 31, 1987; 15 days between July 21, 1988 and July 20, 1989; 15 days between July 21, 1989 and July 20, 1990 (National Guard); from August 1, 2003 to October 22, 2003 (Reserves); 14 days between March 2002 and March 2003 and 9 days between March 2004 and March 2005.  

The first question that must be addressed, therefore, is whether incurrence of a chronic sinus disability, kidney stones, a chronic prostate disability, a chronic bladder disability, or a chronic MRSA infection is shown during a period of active duty service.  

The medical records indicate that the Veteran presented in October 2003 with complaints of a sinus infection.  After physical examination, the Veteran was diagnosed as having sinusitis.  Prior to that, the record indicates that the Veteran reported sinusitis in July 1990.  However, despite possibly two episodes of sinusitis during active service or ACTDUTRA, the Board cannot conclude a "chronic" sinus condition was incurred during active service.  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.   For a showing of chronic disability in service there is required a combination of manifestations sufficient to identify the disorder, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  In this case, on clinical examination in July 2005, after all the Veteran's periods of active service and ACDUTRA, all the Veteran's systems were evaluated as normal including his nose and sinuses.  Further, on the Report of Medical History completed by the Veteran in July 2005, he denied ever having sinusitis or hay fever.   

The service treatment records are absent complaints, findings or diagnoses of a kidney disability, a prostate disability, a bladder disability, and a MRSA infection during a period of active duty service or ACDUTRA.  On the clinical examinations in July 1984, April 1985, April 2003, and July 2005, all the Veteran's systems were normal; only stomach problems were noted.  In April 2003, the Veteran's prostate was noted to be normal in size and consistency.  Further, on the Reports of Medical History completed by the Veteran in July 1984, April 1985, April 2003, and July 2005, he denied ever having frequent or painful urination.  On the Medical Prescreens in April 2003 and July 2005, he also denied urinary tract or bladder problems, surgery, stones or other urinary tract problems.  

A July 2005 private medical record indicates that the Veteran reported an onset date of 2002 for his renal stones.  However, the service treatment records are absent complaints, findings or diagnoses of kidney stones during a period of active duty service or ACDUTRA.  On the clinical examinations in July 1984, April 1985, April 2003, and July 2005, all the Veteran's systems were normal, including abdomen and viscera.  Further, on the Reports of Medical History completed by the Veteran in July 1984, April 1985, April 2003, and July 2005, he denied ever having kidney stones or blood in urine.  On the Medical Prescreens in April 2003 and July 2005 he also denied kidney stones.  

Thus, there is no medical evidence that shows that the Veteran suffered from a chronic sinus disability, kidney stones, a chronic prostate disability, a chronic bladder disability, or a chronic MRSA infection during active duty or during a period of ACDUTRA. 

As for statutory presumptions, service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after active duty service must have had their onset in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  This presumption does not apply for any period of ACDUTRA or INACDUTRA.
Calculi of the kidney can be service-connected on such a basis.  However, the first showing of kidney stones in the record is many years after the Veteran's discharge from active service in 1985.
  
Alternatively, when a chronic disease is not present during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Such evidence is lacking here.  In light of the clear denials from the Veteran of continuity of symptomatology from 1985 to 2005 as well as the lack of any relevant history reported between 1985 and 2005, service connection for kidney stones is not warranted under 38 C.F.R. § 3.303(b).  
  
When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury pursuant to 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Veteran testified during the Board hearing that he had sinusitis and hay fever in service and thereafter.  

The Veteran underwent a VA Nose and Throat examination in April 2015.  After physical examination of the Veteran and a review of the file, the Veteran was diagnosed as having allergic rhinitis.  The examiner opined that it seemed most likely that the in-service episodes of rhinitis/sinusitis were acute transient conditions which resolved without chronic residual disability and that the current rhinorrhea most likely began after discharge from service and was not caused (or aggravated by) military service.  In a June 2015 Addendum, the VA examiner noted that current medical literature (UpToDate) does not support the contention that an exposure to the gas chamber during basic training in 1981 would be causative of allergic rhinitis currently as there are no residual effects of gas chamber exposure this many years after the fact.  The examiner opined that it was, therefore, considered unlikely that the Veteran's exposure to the gas chamber in basic training in 1981 is causative of the current condition of allergic rhinitis.

The Veteran testified during the Board hearing that he was treated for kidney stones in October 2003 and has since passed kidney stones.  He also reported that treatment with antibiotics, levothyroxine (for the adrenal gland disability), proton pump inhibitor treatment, and treatment for the tumors was in conflict with kidney stones.  

The Veteran underwent a VA Nephrology examination in April 2015.  After physical examination of the Veteran and a review of the file, the Veteran was diagnosed as having nephrolithiasis (kidney stones).  The examiner noted that the Veteran was treated at VA by lithotripsy for kidney stone in 2006, that the condition resolved, and that there was no residual disability.  The examiner opined that as service treatment records were negative for diagnosis of, or treatment for, kidney stones and that the onset of this condition occurred after discharge from military service, the condition was unlikely to have been directly caused by military service.  The examiner also noted that according to current medical literature (such as UpToDate), the Veteran's service connected conditions (i.e., peptic ulcer disease with duodenal ulcer, bilateral inguinal hernia, and gastroesophageal reflux disease to include medication taken therefore) are not recognized as risk factors for the development of kidney stones. The examiner opined that it was, therefore, considered less likely than not that the Veteran's kidney stones (nephrolithiasis) is secondary to or aggravated by his service connected conditions (i.e., peptic ulcer disease with duodenal ulcer, bilateral inguinal hernia, and gastroesophageal reflux disease to include medication taken therefore).

The Veteran testified at the Board hearing that his enlarged prostate condition resulted from the spermatic cord being tangled due to his inguinal hernia.

The Veteran underwent a VA Male Reproductive System and Urinary Tract examinations in April 2015.  After physical examination of the Veteran and a review of the file, the Veteran was diagnosed as having benign prostatic hypertrophy (BPH).  The examiner opined that as service treatment records were negative for diagnosis of, or treatment for, BPH and that the onset of this condition occurred after discharge from military service, the condition was unlikely to have been directly caused by military service.  The examiner also noted that according to current medical literature (such as UpToDate), the Veteran's service connected conditions (i.e., peptic ulcer disease with duodenal ulcer, bilateral inguinal hernia, and gastroesophageal reflux disease to include medication taken therefore) are not recognized as risk factors for the development of BPH. The examiner opined that it was, therefore, considered less likely than not that the Veteran's BPH is secondary to or aggravated by his service connected conditions (i.e., peptic ulcer disease with duodenal ulcer, bilateral inguinal hernia, and gastroesophageal reflux disease to include medication taken therefore).  The examiner also noted that in 2009, during prostate surgery, the Veteran was noted to have bladder trabeculation, characterized by thick wall and hypertrophied muscle bundles which the examiner opined was secondary to the Veteran's BPH.

In addition, the examiner noted that after a review of the medical evidence and a history and physical examination, there was insufficient evidence to confirm a diagnosis of MRSA infection.  MRSA infection was found in an April 2006 culture from perirectal tissue; less than a week later, two consecutive cultures from the original site, any open wounds and the nares, taken a least a week apart were negative for MRSA.  A February 2008 Final Culture Report noted "no MRSA isolated."

The record includes no etiology opinions to the contrary.  Thus, the record is absent competent evidence of a chronic sinus disability, kidney stones, a chronic prostate disability, a chronic bladder disability, and a chronic MRSA infection during active duty or any period of ACDUTRA.  The record is also absent competent evidence of kidney stone within a year following active duty service and credible evidence of continuity of symptomatology.  Finally, the record is absent competent evidence of a nexus between a chronic sinus disability, kidney stones, a chronic prostate disability, a chronic bladder disability or a chronic MRSA infection and the Veteran's active duty service, any period of ACTDUTRA, or a service-connected disability.

The Board must also consider the Veteran's own opinion that he has a chronic sinus disability, kidney stones, a chronic prostate disability, a chronic bladder disability, and a chronic MRSA infection related to active service.  In this case, the Board does not find him competent to provide an opinion regarding the etiology of these disorders as this question is of the type that the courts have found to be beyond the competence of lay witnesses.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are, therefore, not susceptible of lay opinions on etiology, and the statements of the Veteran therein cannot be accepted as competent medical evidence.  

Moreover, medical examinations in July 2005 found no relevant abnormalities and the Veteran specifically denied having sinusitis; hay fever; ear, nose or throat trouble; and any other illnesses or injuries.  In addition, VA examination indicates that such disorders did not result from injury or disease during active service or a period of ACDUTRA or are not secondary to service-connected disability or disabilities.  The VA opinions are probative evidence against the claims, as the opinions are based on review of the history and are supported by rationale.  The Veteran also is not competent to provide an etiological opinion that a claimed disorder is due to or aggravated by a service-connected disability as such is beyond his ability to observe.

Accordingly, the Board concludes that the preponderance of the evidence is against the claims for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.

Dependency Issue

With respect to the issue of whether to remove the Veteran's spouse as a dependent from May 1, 2007, to November 1, 2010, under 38 C.F.R. § 3.23 (2015), a veteran's spouse who resides apart from the veteran and is estranged from the veteran may not be considered the veteran's dependent unless the spouse receives reasonable support contributions from the veteran.  (Note that under §3.60 a veteran and spouse who reside apart are considered to be living together unless they are estranged.)

Historically, on April 27, 2007, VA received the Veteran's claim for nonservice-connected pension as well as a completed VA Form 21-527, Income-Net Worth and Employment Statement, indicating that the Veteran was married to but not living with L.S.M.  The Veteran indicated that he and L.S.M. were separated and that he did not contribute monthly to her support.  In March 2009, the Veteran submitted a marriage certificate and noted that they were still married.  By rating decision dated in March 2009, pension was granted effective April 27, 2007, but the Veteran was paid as a single Veteran with no dependents.  

In March 2009, the Veteran informed VA that he was submitting his marriage certificate in regard to his nonservice-connected pension claim and indicated that he and his wife were still married.  In October 2009, the Veteran inquired as to his dependency claim, noting that he had submitted a marriage certificate.  In January 2010, the Veteran reported that he and his wife were separated only because of his hospitalization.

By letter dated January 11, 2010, the Veteran was notified that VA had amended his disability pension award and noted that he was being paid as a veteran with one dependent and that the payment included an additional amount for L.S.M.  The Veteran was also informed that his disability pension benefits were reduced effective May 1, 2007, because he had an increase in income and that his disability pension benefits were reduced because L.S.M. had annual income that was not originally reported.  

On January 23, 2010, the Veteran was advised that as a result of adding L.S.M. as a dependent to his pension benefits, he had been paid $12,980 more than he was entitled and that VA planned to withhold benefits beginning April 2010 until the amount overpaid had been recouped. 

The Veteran then disputed the addition of his wife as a dependent; he indicated that they last saw each other on October 5, 2010, and that the relationship was estranged as of that date; she was removed from the Veteran's award effective November 1, 2010.  

On January 5, 2011, the Veteran was contacted by telephone at which time he clarified that he and L.S.M. were still married but they were only married because he could not find her to serve her with divorce papers.  He stated that the last time he saw her was when he was in the hospital in October 2009 and she signed paperwork to agree to be his representative.  He contacted her by phone and was told that she was with someone else.  The Veteran stated that he did not know where she was residing or whether she was working.  The Veteran stated that he considered their relationship estranged as of October 5, 2010.       

The Veteran contends that L.S.M. should not have been considered a dependent from March 1, 2007 to November 10, 2010 and that she should be removed effective March 1, 2007.  At his videoconference hearing, the Veteran testified that he and L.S.M. had been separated since 1999.  

In June 2013, the Veteran was informed that VA determined that he was entitled to both disability pension and service connected compensation and that under VA law, he could not receive both benefits at the same time but that VA had granted disability pension as the greater benefit but that he could choose or elect to receive either benefit program at any time.  

In May 2015, the Veteran was informed that his nonservice-connected pension benefits were severed effective July 31, 2015 as the Veteran did not serve in active military for ninety days or more during a period of war, and as such, is not entitled to nonservice-connected pension benefits.  

The payment of nonservice-connected pension benefits is provided to veterans who are permanently and totally disabled from nonservice-connected disability only where the veteran has the requisite "wartime" active service.  38 U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3, 3.314(b).  As noted above, active military, naval, and air service includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty.  38 C.F.R. § 3.6(a).  A veteran meets the service requirements if he served in active military, naval or air service under one of the following conditions:  (1) for ninety days or more during a period of war; (2) during a period of war and was discharged or released from service for a service-connected disability; (3) for a period of ninety consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).  

In this case, the Veteran's right and left knee patellofemoral pain syndrome have been determined to have been incurred during his ACDUTRA from August 2003 to October 2003.  Unfortunately, the Veteran had no more than 83 creditable days of wartime service for purposes of basic eligibility to nonservice-connected pension based on his reserve component service.

The Board notes that the Veteran received the higher nonservice-connected pension benefits in error through no fault of his own.  Nevertheless, the fact remains that he received additional VA benefits to which he was not entitled under the law.  

The Board is precluded from awarding benefits where they are not allowed by statutes enacted by Congress.  Payments of monetary benefits from the Federal Treasury must be authorized by statute, regardless of extenuating circumstances or claims of fairness.  See, e.g., Office of Personnel Management  v. Richmond, 496 U.S. 414, 426, 110 L. Ed. S. Ct. 2465 (1990); Davenport v. Principi, 16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  As the Veteran did not serve in active military service for ninety days or more during a period of war, he is not entitled to nonservice-connected pension benefits.  The Veteran has been provided benefits to which he was not entitled.  To remove L.S.M. as a dependent at any time between March 1, 2007 and October 31, 2010, from the Veteran's pension benefits, would result in granting an increase in benefits to which he is not entitled and where they are not allowed by statute.             
  
Moreover, VA acted properly to add the Veteran's spouse as a dependent based on the Veteran's representations to VA.  In March 2009, the Veteran reported that he and his wife were still married, submitted a marriage certificate and indicated that he and his wife were only separated because of his hospitalization.  As the Veteran specifically did not indicate he and his wife were estranged, VA properly added her as a dependent.  Unfortunately, when her income was considered by VA, an overpayment resulted.  VA then acted properly to remove her from the award, effective November 1, 2010, when the Veteran informed VA that he considered himself estranged from her as of October 5, 2010.  Although the Veteran later reported that he was in fact estranged from her much earlier, these statements significantly conflict with the information he provided that they were estranged as of October 5, 2010.  Accordingly, the Board finds that the information and evidence of record shows that VA acted properly in both adding the spouse as a dependent and removing her as a dependent once the Veteran provided information to VA that they were estranged as of October 5, 2010.  Accordingly, the Veteran's appeal must be denied.


ORDER

Entitlement to service connection for sinus disability to include rhinitis and sinusitis is denied.

Entitlement to service connection for kidney stones is denied.

Entitlement to service connection for a prostate disability is denied.

Entitlement to service connection for a bladder disability is denied.

Entitlement to service connection for a MRSA infection is denied.

Removal of the Veteran's spouse as a dependent from May 1, 2007 to November 1, 2010, for pension benefit purposes is denied.


REMAND

With respect to the issues of entitlement to service connection for drug addiction, an acquired psychiatric disability, a liver disability, inguinal strain, an adrenal gland disability, and a right scrotal mass, the Board finds that additional development needs to be completed prior to adjudication.

With respect to the issues of service connection for drug addiction and an acquired psychiatric disability, the Veteran underwent VA Mental Disorders examination in May 2015.  After physical examination of the Veteran and a review of the file, the Veteran was diagnosed as having major depressive disorder (MDD), recurrent, moderate and Cluster A personality traits.  The examiner noted that the Veteran's mental health condition was less likely than not is due to or caused by a service-connected disability (i.e., peptic ulcer disease with duodenal ulcer, bilateral inguinal hernia, and gastroesophageal reflux disease to include medication taken therefore).  The examiner also opined that as the Veteran's mental health condition had not been established as existing prior to military service, it was less likely than not aggravated beyond the natural progress by a service-connected disability
(i.e., peptic ulcer disease with duodenal ulcer, bilateral inguinal hernia, and gastroesophageal reflux disease to include medication taken therefore).  

In a May 2015 Addendum, the VA staff psychologist stated that the Veteran's diagnosed MDD, personality disorder and substance abuse in remission were less likely as not related to active military service or ACDUTRA and less likely than not due to or caused by a service-connected disability (i.e., peptic ulcer disease with duodenal ulcer, bilateral inguinal hernia, and gastroesophageal reflux disease.  The psychologist explained that the Veteran's depression was due to his current life stressors that include poor finances, being jobless, not interacting with people and limited social support system - "[]in other words, his current acute life stressors cause his depression."  The psychologist also noted that peptic ulcer disease with duodenal ulcer, bilateral inguinal hernia, and gastroesophageal reflux disease, have no empirical research findings to indicate they cause mental health conditions.

In this case, the Board finds the VA staff psychologist's opinion confusing and inadequate.  She stated that there were no empirical research findings to indicate that the Veteran's service-connected medical problems cause mental health conditions yet notes that depression is due to current life stressors.  The Board notes that a March 2008 VA treatment record noted that the Veteran's depressive disorder was secondary to medical problems, medications, and changes in life circumstances.  Thus, it is the Board's opinion that the Veteran's file be referred to a different mental health professional for an additional opinion.  

With respect to the issue of service connection for inguinal strain, the Veteran's file must be referred for an additional opinion.  The April 2015 VA examiner noted there was insufficient evidence to confirm a diagnosis of inguinal strain.  Post service medical records indicate that a few days before filing his claim for service connection for inguinal strain in June 2005, he was diagnosed as having left inguinal strain.  On examination in November 2008, however, the Veteran complained of pain in the medial aspect of his thigh, well below the inguinal ligament.  In December 2008, the Veteran complained of pain over the left groin muscle.  The provider noted that the Veteran likely had pain at the adductor muscle and provided a diagnosis of left groin muscle strain.  The VA examiner did not address the June 2005 diagnosis of inguinal strain and the December 2008 diagnosis of left groin muscle strain.  As such, it is the Board's opinion that an etiology opinion be rendered with respect to these findings.      

Further, with respect to the issues of service connection for a liver disability, an adrenal gland disability, and a right scrotal mass, the Veteran's file must be referred for an etiology opinion.  Although the Veteran was provided a VA Male Reproductive System Conditions examination in April 2015, the examiner did not address any scrotal mass.  Post service medical records indicate that a few days before filing his claim for service connection for scrotal mass in April 2006, the Veteran was diagnosed with infected cyst on the scrotum.  A February 2011 ultrasound of the testes showed a small epididymal head cyst.  In August 2011, diagnoses of right epididymal head cyst and tubular ectasia of the rete testes bilaterally was rendered.  

Similarly, the examiner did not address any claimed liver condition or adrenal gland condition.  Post service medical records indicate that in August 2005, a 4-millimeter low attenuation lesion was found within the liver.  Although it was too small to characterize, it was noted to statistically represent a cyst.  A June 2007 CT scan noted a stable 4-millimeter lesion in the right lobe of the liver consistent with a cyst and a stable nodularity to the left adrenal gland.  A January 2008 CT scan noted that a subcentimeter low attenuation lesion in the right lobe of liver was not seen possibly due to collapse of a cyst or due to differences in slice position and there was nodularity of the left adrenal gland noted to be stable which possibly represented normal morphology.  In July 2010, a stable minimal nodularity of the left adrenal gland was noted with no discrete nodule.  In August 2011, the Veteran was diagnosed as having adrenal adenoma.

As the Veteran asserts that the claim for service connection for a foot disorder to include edema is related to the adrenal gland disability, which is remanded herein, action on the claim for a bilateral foot disorder must be deferred at this time.  

Accordingly, the case is REMANDED for the following action:

1.  Either a VA psychiatrist or psychologist who has not previously examined the Veteran is to be provided access to the Virtual VA and VBMS and must specify in their addendum report that Virtual VA and VBMS records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  

The examiner should identify all acquired psychiatric disorders diagnosed during the appeal period beginning on February 18, 2005, and provide an opinion as to:   

(a) Whether it is at least as likely as not that any such psychiatric disorder is related to the Veteran's active military service or a period of ACDUTRA.  

(b) Whether it is at least as likely as not that any such acquired psychiatric disorder is due to or caused by a service-connected disability (i.e., right knee patellofemoral pain syndrome, left knee patellofemoral syndrome, peptic ulcer disease with duodenal ulcer, bilateral inguinal hernia, and gastroesophageal reflux disease to include medication taken therefore).  

(c) Whether it is at least as likely as not that any such acquired psychiatric disorder is aggravated beyond the natural progress by a service-connected disability (i.e., right knee patellofemoral pain syndrome, left knee patellofemoral syndrome, peptic ulcer disease with duodenal ulcer, bilateral inguinal hernia, and gastroesophageal reflux disease to include medication taken therefore).  

(d) Whether it is at least as likely as not that alcoholism or drug addiction is due to or caused by any identified psychiatric disorder or service-connected disability.

(e) Whether it is at least as likely as not that alcoholism or drug addiction is aggravated beyond the natural progress by any identified psychiatric disorder or other service-connected disability.

(f) If the examiner finds that any such acquired psychiatric disorder was aggravated by service-connected disability or if alcoholism or drug addiction was aggravated by any identified psychiatric disorder or service-connected disability, the examiner should identify the baseline of severity of the current disability prior to the onset of aggravation and determine, if possible, to what extent it was aggravated beyond the natural progression of the disorder. 

The Veteran asserts that his acquired psychiatric disability either began in or is related to service or is due to or aggravated by the pain resulting from his service-connected disabilities.  

2.  A VA physician who has not previously examined the Veteran is to be provided access to the Virtual VA and VBMS and must specify in their addendum report that Virtual VA and VBMS records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  

The examiner should identify 

(i) all liver disorders diagnosed during the appeal period beginning on June 29, 2005; 
(ii) all inguinal disorders manifested by strain diagnosed during the appeal period beginning on June 29, 2005;
(iii) all adrenal gland disorders diagnosed during the appeal period beginning on September 12, 2005; and 
(iv) all right scrotal mass disorders diagnosed during the appeal period beginning on April 17, 2006.

The examiner's attention is directed to post service medical records indicating that a few days before filing his claim for service connection for inguinal strain in June 2005, he was diagnosed as having left inguinal strain.  On examination in November 2008, the Veteran complained of pain in the medial aspect of his thigh, well below the inguinal ligament.  In December 2008, the Veteran complained of pain over the left groin muscle.  The provider noted that the Veteran likely had pain at the adductor muscle and provided a diagnosis of left groin muscle strain.  The VA examiner did not address the June 2005 diagnosis of inguinal strain and the December 2008 diagnosis of left groin muscle strain.  As such, an etiology opinion must be obtained with respect to these findings.      

Regarding the right scrotal mass, post service medical records indicate that a few days before filing his claim for service connection for scrotal mass in April 2006, the Veteran was diagnosed with infected cyst on the scrotum.  A February 2011 ultrasound of the testes showed a small epididymal head cyst.  In August 2011, diagnoses of right epididymal head cyst and tubular ectasia of the rete testes bilaterally was rendered.  These findings were not addressed by the VA examiner.

Similarly, the examiner did not address any claimed liver condition or adrenal gland condition.  Post service medical records indicate that in August 2005, a 4-millimeter low attenuation lesion was found within the liver.  Although it was too small to characterize, it was noted to statistically represent a cyst.  A June 2007 CT scan noted a stable 4-millimeter lesion in the right lobe of the liver consistent with a cyst and a stable nodularity to the left adrenal gland.  A January 2008 CT scan noted that a subcentimeter low attenuation lesion in the right lobe of liver was not seen possibly due to collapse of a cyst or due to differences in slice position and there was nodularity of the left adrenal gland noted to be stable which possibly represented normal morphology.  In July 2010, a stable minimal nodularity of the left adrenal gland was noted with no discrete nodule.  In August 2011, the Veteran was diagnosed as having adrenal adenoma.

For each such disorder identified, the examiner should provide an opinion as to:     

(a) Whether it is at least as likely as not that any such disorder is related to the Veteran's active military service or a period of ACDUTRA.  

(b) Whether it is at least as likely as not that any such disorder is due to or caused by a service-connected disability (i.e., right knee patellofemoral pain syndrome, left knee patellofemoral syndrome, peptic ulcer disease with duodenal ulcer, bilateral inguinal hernia, and gastroesophageal reflux disease to include medication taken therefore).  

(c) Whether it is at least as likely as not that any such disorder is aggravated beyond the natural progress by a service-connected disability (i.e., right knee patellofemoral pain syndrome, left knee patellofemoral syndrome, peptic ulcer disease with duodenal ulcer, bilateral inguinal hernia, and gastroesophageal reflux disease to include medication taken therefore).  

(d) If the examiner finds that any such disorder was aggravated by service-connected disability, the examiner should identify the baseline of severity of the current disability prior to the onset of aggravation and determine, if possible, to what extent it was aggravated beyond the natural progression of the disorder. 

3.  It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

4.  After the development requested has been completed, the addendum reports should be reviewed to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, corrective procedures should be implemented.  

5.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


